EXHIBIT 10.37


ADVANCE AUTO PARTS, INC.
2004 LONG-TERM INCENTIVE PLAN

SECTION 1. PURPOSE. The purposes of the 2004 Long-Term Incentive Plan (the
“Plan”) are to encourage selected Employees and Directors of Advance Auto Parts,
Inc., a Delaware corporation (“Advance Auto” or the “Company”), and its
Affiliates to acquire a proprietary and vested interest in the growth,
development and financial success of the Company, to generate an increased
incentive to contribute to the Company’s future success and prosperity, thus
enhancing the value of the Company for the benefit of stockholders, and to
enhance the ability of the Company and its Affiliates to attract and retain
individuals of exceptional managerial talent upon whom, in large measure, the
sustained progress, growth and profitability of the Company depends.

The Company has previously adopted the Advance Auto Parts, Inc. 2001 Executive
Stock Option Plan and the Advance Auto Parts, Inc. 2001 Senior Executive Stock
Option Plan (collectively, the “Predecessor Plans”), which were established to
provide similar equity-based compensation incentives through the grant of stock
options. Effective upon the adoption of the Plan by stockholders of the Company,
the Predecessor Plans will be merged into this Plan, thereby making available
for the grant of awards under this Plan any authorized but unused Shares (as
herein defined) not already used for such purpose under the Predecessor Plans.
All outstanding option grants under the Predecessor Plans shall continue in full
force and effect, subject to their original terms, after the Predecessor Plans
are merged into the Plan under the terms and conditions noted above.

SECTION 2. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings as set forth below:

        (a)        “Affiliate” shall mean (i) any Person that directly, or
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company or (ii) any entity in which the Company has a
significant equity interest, as determined by the Committee.

        (b)        “Award” shall mean any Option, SAR, Restricted Stock Award,
Performance Share, Performance Unit, Deferred Stock Unit, Dividend Equivalent,
Other Stock Unit Award or any other right, interest or option relating to Shares
or other property granted pursuant to the provisions of the Plan.

        (c)        “Award Agreement” shall mean any written agreement, contract
or other instrument or document evidencing any Award granted by the Committee
hereunder, which may, but need not, be executed or acknowledged by both the
Company and the Participant.

        (d)        “Board” shall mean the Board of Directors of the Company.

        (e)        “Change in Control” shall mean the happening of any of the
following events:

                    (i)        an acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (an
“Entity”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of either (A) the then outstanding Shares
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (1) any acquisition directly from the
Company, other than an acquisition by

A-1

--------------------------------------------------------------------------------



virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
that complies with clauses (A), (B) and (C) of Section 2(e)(iii);

                    (ii)        a change in the composition of the Board on the
Plan’s effective date such that the individuals who, as of the effective date,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition, any individual
who becomes a member of the Board subsequent to the effective date, whose
election, or nomination for election, by the Company’s stockholders was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; and provided further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with either an actual or threatened solicitation with respect to the
election of directors (as such terms are used in Rule 14a-12(c) of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be so considered as a member of the Incumbent Board;

                    (iii)        the consummation of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”), excluding however, any
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation or other Person that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries (a “Parent Company”)) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Entity (other than the
Company, any employee benefit plan (or related trust) of the Company, such
corporation resulting from such Corporate Transaction or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, such Parent Company) will beneficially own, directly or indirectly,
25% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors unless such ownership resulted solely
from ownership of securities of the Company prior to the Corporate Transaction,
and (C) individuals who were members of the Incumbent Board will immediately
after the consummation of the Corporate Transaction constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction (or, if reference was made to equity ownership
of any Parent Company for purposes of determining whether clause (A) above is
satisfied in connection with the applicable Corporate Transaction, of the Parent
Company); or

                    (iv)        the approval by the stockholders of the Company
of the complete liquidation or dissolution of the Company.

        (f)        “Change in Control Price” means, with respect to a Share, the
higher of (A) the highest reported sales price, regular way, of such Share in
any transaction reported on the New York Stock Exchange Composite Tape or other
national exchange on which such Shares are listed or on the Nasdaq National
Market during the 60-day period prior to and including the date of a Change in
Control or (B) if the Change in Control is the result of a tender or exchange
offer or a Corporate Transaction, the highest price per such Share paid in such
tender or exchange offer or Corporate Transaction. To the extent the
consideration paid in any such transaction described above consists all or in
part of securities or other noncash consideration, the value of such securities
or other non-cash consideration shall be determined in the sole discretion of
the Board.

        (g)        “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any

A-2

--------------------------------------------------------------------------------



successor thereto.

        (h)        “Committee” shall mean the Compensation Committee of the
Board, or any successor to such committee, composed of no fewer than two
directors, each of whom is a non-employee Director within the meaning of
Rule 16b-3(b)(3) of the Exchange Act and an “outside director” within the
meaning of Section 162(m) of the Code, or any successor provision thereto.

        (i)        “Company” shall mean Advance Auto Parts, Inc. a Delaware
corporation.

        (j)        “Covered Employee” shall mean a “covered employee” within the
meaning of Section 162(m)(3) of the Code, or any successor provision thereto.

        (k)        “Deferred Stock Unit” or “DSU” shall mean a bookkeeping entry
that represents the right to receive one Share at a future date. DSUs may be
granted outright by the Committee or may be granted in exchange for cash
compensation deferred by a Participant. To the extent the Company pays a
dividend, DSUs will include the right to receive Dividend Equivalents, which are
credited in the form of additional DSUs.

        (l)        “Director” shall mean a member of the Board who is not an
Employee.

        (m)        “Dividend Equivalent” shall mean an amount equal to the cash
paid by the Company upon one Share, either as a freestanding Award, or in
connection with the grant of Restricted Units, Performance Shares, Options,
and/or SARs or Other Stock Unit Awards.

        (n)        “Employee” shall mean any employee of the Company or any
Affiliate. Unless otherwise determined by the Committee in its sole discretion,
for purposes of the Plan, an Employee shall be considered to have terminated
employment or services and to have ceased to be an Employee if his or her
employer ceases to be an Affiliate, even if he or she continues to be employed
by such employer.

        (o)        “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

        (p)        “Fair Market Value” shall mean, with respect to any property
other than Shares, the market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee, the Fair Market Value of Shares as of any
date shall be closing price for the Shares as reported on the New York Stock
Exchange (or on any national securities exchange on which the Shares are then
listed) for that date or, if no such prices are reported for that date, the
closing price on the next preceding date for which such prices were reported.

        (q)        “Option” shall mean any right granted to a Participant under
the Plan allowing such Participant to purchase Shares at such price or prices
and during such period or periods as the Committee shall determine.

        (r)        “Other Stock Unit Award” shall mean any right granted to a
Participant by the Committee pursuant to Section 6(f).

        (s)        “Participant” shall mean an Employee or Director who is
selected by the Committee to receive an Award under the Plan. Participant shall
also mean a consultant selected by the Committee who provides services to the
Company or any Affiliate, so long as such person (i) renders bona fide services
that are not in connection with the offer and sale of the Company’s securities
in a capital-raising transaction and (ii) does not directly or indirectly
promote or maintain a market for the Company’s securities.

        (t)        “Performance Award” shall mean any Award of Performance
Shares or Performance Units granted pursuant to Section 6(d).

        (u)        “Performance Period” shall mean that period established by
the Committee at the time any Performance Award is granted or at any time
thereafter during which any performance goals specified by the Committee with
respect to such Award are to be measured.

A-3

--------------------------------------------------------------------------------



        (v)        “Performance Share” shall mean any grant pursuant to Section
6(d) of a unit valued by reference to a designated number of Shares, which value
may be paid to the Participant by delivery of such property as the Committee
shall determine, including, without limitation, cash, Shares, other property, or
any combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

        (w)        “Performance Unit” shall mean any grant pursuant to Section
6(d) of a unit valued by reference to a designated amount of property other than
Shares, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including, without limitation, cash, Shares,
other property, or any combination thereof, upon achievement of such performance
goals during the Performance Period as the Committee shall establish at the time
of such grant or thereafter.

        (x)        “Person” shall mean any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.

        (y)        “Restricted Stock” shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee, in its sole discretion, may
impose (including, without limitation, any restriction on the right to vote such
Share, and the right to receive any cash dividends), which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

        (z)        “Restricted Stock Award” shall mean an award of Restricted
Stock under Section 6(c).

        (aa)        “Restricted Stock Unit” is a bookkeeping entry that
represents the right to receive one share of Common Stock at a future date, and
which is subject to the restriction that the holder may not sell, transfer,
pledge or assign such unit and other restrictions as the Committee, in its sole
discretion, may impose (including, without limitation, any restriction on the
right to receive any Dividend Equivalents, if dividends are paid by the
Company), which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.

        (bb)        “Shares” shall mean the shares of common stock of the
Company, par value $.0001 per share.

        (cc)        “Stock Appreciation Right” or “SAR” shall mean any right
granted to a Participant pursuant to Section 6(b) to receive, upon exercise by
the Participant, the excess of (i) the Fair Market Value of one Share on the
date of exercise or at any time during a specified period before the date of
exercise over (ii) the grant price of the right on the date of grant, or if
granted in connection with an outstanding Option on the date of grant of the
related Option, as specified by the Committee in its sole discretion, which,
except in the case of Substitute Awards or in connection with an adjustment
provided in Section 4(c), shall not be less than the Fair Market Value of one
Share on such date of grant of the right or the related Option, as the case may
be. Any payment by the Company in respect of such right may be made in cash,
Shares, other property, or any combination thereof, as the Committee, in its
sole discretion, shall determine.

        (dd)        “Subsidiary” shall mean any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the granting of the Award, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

        (ee)        “Substitute Awards” shall mean Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, by
a company acquired by the Company or with which the Company combines.

SECTION 3. ADMINISTRATION. The Committee shall have full power, discretion, and
authority, subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to

A-4

--------------------------------------------------------------------------------



        (a)        select the Participants to whom Awards may from time to time
be granted hereunder;

        (b)        determine the type or types of Award to be granted to each
Participant hereunder;

        (c)        determine the number of Shares to be covered by each Award
granted hereunder;

        (d)        determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder;

        (e)        determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property or
canceled or suspended;

        (f)        determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant;

        (g)        interpret and administer the Plan and any instrument or
agreement entered into under the Plan;

        (h)        establish such rules and regulations and appoint such agents
as it shall deem appropriate for the proper administration of the Plan; and

        (i)        make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan.

Actions of the Committee shall be final, conclusive and binding on all Persons,
including the Company, any Participant, any stockholder and any Employee of the
Company or any Affiliate. A majority of the members of the Committee may act on
behalf of the Committee and may fix the time and place of its meetings.
Notwithstanding the foregoing or anything else to the contrary in the Plan, any
action or determination by the Committee specifically affecting or relating to
an Award to a Director shall be approved and ratified by the Board. In addition,
no member of the Board or any of its Committees, as the case may be, shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted under it.


SECTION 4. SHARES SUBJECT TO THE PLAN

        (a)        Subject to adjustment as provided in Section 4(c), a total of
4,500,000 Shares shall be authorized for grant or issuance under the Plan plus
any remaining Shares available for awards under the Predecessor Plans as of the
effective date of the merger of the Predecessor Plans with this Plan. Any Shares
issued in connection with Awards other than Options and SARs shall be counted
against this limit as 1.7 Shares for every one Share issued.

                    (i)        If any Shares subject to an Award or to an award
under the Company’s Predecessor Plans are forfeited or if any Award or award
under the Predecessor Plans based on Shares is settled for cash, or expires or
otherwise is terminated without issuance of such Shares, the Shares subject to
such Award shall, to the extent of such cash settlement, forfeiture or
termination, again be available for Awards under the Plan.

                    (ii)        In the event that any Option or other Award
granted hereunder is exercised through the tendering of Shares (either actually
or by attestation), by cashless exercise through the Company, or in the event
that withholding tax liabilities arising from such Option or other Award are
satisfied by the tendering of Shares or by the withholding of Shares by the
Company, only the number of Shares issued net of the Shares tendered or withheld
shall be counted for purposes of determining the maximum number of Shares
available for issuance under the Plan.

                    (iii)        In the event that any option or award granted
under the Predecessor Plans is exercised through the tendering of Shares (either
actually or by attestation), or in the event that withholding tax liabilities
arising from such options or awards are satisfied by the tendering of Shares or
the withholding of Shares by the Company, the Shares so tendered or withheld
shall again be available for Awards under the Plan.

A-5

--------------------------------------------------------------------------------



                    (iv)        Shares reacquired by the Company on the open
market using the cash proceeds received by the Company from the exercise of
Options granted under the Plan or options granted under the Predecessor Plans
that are exercised after the effective date of the Plan shall be available for
Awards under the Plan.

                    (v)        Substitute Awards shall not reduce the Shares
authorized for issuance under the Plan or authorized for grant to a Participant
in any calendar year.

                    (vi)        Deferred Stock Units granted as a result of a
voluntary election by a Participant to defer cash or other compensation
otherwise payable to the Participant shall not reduce the Shares authorized for
issuance under the Plan or authorized for grant to a Participant in any calendar
year.

                    (vii)        In the event that a company acquired by the
Company or with which the Company combines has shares available under a
pre-existing plan not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for issuance
under the Plan; provided that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors of the Company or an
Affiliate prior to such acquisition or combination.

        (b)        Any Shares issued hereunder may consist, in whole or in part,
of authorized and unissued shares, treasury shares or shares purchased in the
open market or otherwise.

        (c)        In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction or other change in corporate structure affecting the Shares,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Committee, in its sole discretion, deems equitable or appropriate,
including, without limitation, such adjustments in the aggregate number, class
and kind of securities that may be delivered under the Plan, in the aggregate or
to any one Participant, in the number, class, kind and option or exercise price
of securities subject to outstanding Options, SARs or other Awards granted under
the Plan, and in the number, class and kind of securities subject to Awards
granted under the Plan (including, if the Committee deems appropriate, the
substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate in its sole discretion; provided, however, that the number of
Shares subject to any Award shall always be a whole number.

SECTION 5. ELIGIBILITY. Any Employee, Director or consultant who provides
services to the Company or any Affiliate shall be eligible to be selected as a
Participant.

SECTION 6. AWARDS. The Committee shall determine the type of Awards to be
granted or issued under the Plan and shall approve the terms and conditions
governing such Awards through the issuance of an Award Agreement. Awards may be
granted singly, in combination, or in tandem so that the settlement or payment
of one automatically reduces or cancels the other.

        (a)        STOCK OPTIONS. Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan.
Any Option granted under the Plan shall be evidenced by an Award Agreement in
such form as the Committee may from time to time approve. Any such Option shall
be subject to the following terms and conditions and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable:

                    (i)        OPTION PRICE. The purchase price per Share
purchasable under an Option shall not be less than the Fair Market Value of the
Share on the date of the grant, except in the case of Substitute Awards or in
connection with an adjustment provided for in Section 4(c).

                    (ii)        OPTION PERIOD. The term of each Option shall be
fixed by the Committee in its sole

A-6

--------------------------------------------------------------------------------



discretion; provided that no Option shall be exercisable after the expiration of
ten years from the date the Option is granted.

                    (iii)        EXERCISABILITY. Options shall be exercisable at
such time or times as determined by the Committee at or subsequent to grant.
Except under certain circumstances in connection with a Participant’s
termination or in the event of a Change in Control, Options will not be
exercisable before the expiration of one year from the date the Option is
granted.

                    (iv)        METHOD OF EXERCISE. Subject to the other
provisions of the Plan, any Option that is exercisable in accordance with the
preceding paragraph may be exercised by the Participant in whole or in part at
such time or times, and the Participant may make payment of the option price in
such form or forms, including, without limitation, payment by delivery of cash,
delivery of Shares (either actually or by attestation) already owned by the
Participant for at least six months (or any shorter period sufficient to avoid a
charge to the Company’s earnings for financial reporting purposes), via cashless
exercise, through a broker, or delivery of other consideration (including, where
permitted by law and the Committee, Awards) having a Fair Market Value on the
exercise date equal to the total option price, or by any combination of cash,
such Shares and other consideration as the Committee may specify in the
applicable Award Agreement.

                    (v)        FORM OF SETTLEMENT. In its sole discretion, the
Committee may provide, at the time of grant, that the Shares to be issued upon
an Option’s exercise shall be in the form of Restricted Stock or other similar
securities, or may reserve the right so to provide after the time of grant.

                    (vi)        PROHIBITION ON REPRICING. The Company may not
reprice Option grants, including the cancellation of an existing grant followed
by a regrant, without the express approval of stockholders.

        (b)        STOCK APPRECIATION RIGHTS. Stock Appreciation Rights (“SARs”)
may be granted hereunder to Participants either alone (“freestanding”) or in
addition to other Awards granted under the Plan (“tandem”) and may, but need
not, relate to a specific Option granted under Section 6(a). The provisions of
SARs need not be the same with respect to each recipient. Any tandem SAR related
to an Option may be granted at the same time such Option is granted or at any
time thereafter before exercise or expiration of such Option. In the case of any
tandem SAR related to any Option, the SAR or applicable portion thereof shall
terminate and no longer be exercisable upon the termination or exercise of the
related Option, except that a SAR granted with respect to less than the full
number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the SAR. Any Option related to any tandem SAR shall no longer be
exercisable to the extent the related SAR has been exercised. The Committee may
impose such conditions or restrictions on the exercise of any SAR, as it shall
deem appropriate; provided that a freestanding SAR shall not have a term of
greater than ten years or an exercise price less than 100% of Fair Market Value
of the Share on the date of grant. The Company may not reprice SAR grants,
including the cancellation of an existing grant followed by a regrant, without
the express approval of stockholders of the Company.

        (c)        RESTRICTED STOCK.

                    (i)        ISSUANCE. A Restricted Stock Award shall be
subject to restrictions imposed by the Committee during a period of time
specified by the Committee (the “Restriction Period”). Restricted Stock Awards
may be issued hereunder to Participants, for no cash consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan. Restricted Stock Awards may be
real shares (Restricted Stock) or phantom shares (Restricted Stock Units). The
provisions of Restricted Stock Awards need not be the same with respect to each
recipient. Except for certain limited situations, Other Stock Unit Awards
granted to Employees subject solely to continued employment conditions shall
have a vesting period of not less than three years.

                    (ii)        REGISTRATION. Any Restricted Stock issued
hereunder may be evidenced in such manner, as the Committee, in its sole
discretion, shall deem appropriate, including, without limitation, book entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificates are issued in respect of Shares of Restricted Stock
awarded under the Plan, such certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such

A-7

--------------------------------------------------------------------------------



Award.

                    (iii)        FORFEITURE. Except as otherwise determined by
the Committee at the time of grant or thereafter, upon termination of employment
or services for any reason during the Restriction Period, all Shares of
Restricted Stock still subject to restriction shall be forfeited by the
Participant and reacquired by the Company. Unrestricted Shares, evidenced in
such manner as the Committee shall deem appropriate, shall be issued to the
grantee promptly after expiration of the Restriction Period, as determined or
modified by the Committee.

        (d)        PERFORMANCE AWARDS. Performance Awards may be issued
hereunder to Participants, for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award, provided,
however, that a Performance Period shall not be shorter than 12 months or longer
than five years. Except as provided in Section 7, Performance Awards will be
distributed only after the end of the relevant Performance Period. Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee at the time of payment. The performance
levels to be achieved for each Performance Period and the amount of the Award to
be distributed shall be conclusively determined by the Committee. Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis.

        (e)        DIVIDEND EQUIVALENTS. Dividend Equivalents may be granted
hereunder to Participants either alone (“freestanding”) or in connection with
other Awards granted under the Plan. The provisions of Dividend Equivalents need
not be the same with respect to each recipient. Subject to the provisions of the
Plan and any Award Agreement, the recipient of an Award (including, without
limitation any deferred Award) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, cash dividends, or
Dividend Equivalents with respect to the number of Shares covered by the Award,
as determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested.

        (f)        OTHER STOCK UNIT AWARDS.

                    (i)        STOCK AND ADMINISTRATION. Other Awards of Shares
and other Awards that are valued in whole or in part by reference to, or are
otherwise based on, Shares or other property (“Other Stock Unit Awards”) may be
granted hereunder to Participants, either alone or in addition to other Awards
granted under the Plan, and such other Stock Unit Awards shall also be available
as a form of payment in the settlement of other Awards granted under the Plan.
Other Stock Unit Awards may be paid in Shares, cash or any other form of
property, as the Committee shall determine. The provisions of Other Stock Unit
Awards need not be the same with respect to each recipient. Except for certain
limited situations, Other Stock Unit Awards granted to Employees subject solely
to continued employment conditions shall have a vesting period of not less than
three years.

                    (ii)        TERMS AND CONDITIONS. Subject to the provisions
of the Plan and any applicable Award Agreement, Awards and Shares subject to
Awards made under this Section 6(f) may not be sold, assigned, transferred,
pledged or otherwise encumbered prior to the date on which the Shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses. Shares (including securities convertible into Shares)
subject to Awards granted under this Section 6(f) may be issued for no cash
consideration or for such minimum consideration as may be required by applicable
law. Shares (including securities convertible into Shares) purchased pursuant to
a purchase right awarded under this Section 6(f) shall be purchased for such
consideration as the Committee shall determine in its sole discretion, which,
except in the case of Substitute Awards, shall not be less than the Fair Market
Value of such Shares or other securities as of the date such purchase right is
awarded.


SECTION 7. CHANGE IN CONTROL PROVISIONS.

        (a)        IMPACT OF EVENT. Subject to Section 7(a)(v) and
notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise at the time of grant with respect to a
particular Award, in the event of a Change in Control:

A-8

--------------------------------------------------------------------------------



                    (i)        any Options and SARs outstanding as of the date
such Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested to the full
extent of the original grant;

                    (ii)        the restrictions and deferral limitations
applicable to any Restricted Stock shall lapse, and such Restricted Stock shall
become free of all restrictions and limitations and become fully vested and
transferable to the full extent of the original grant;

                    (iii)        all Performance Awards shall be immediately
accelerated and considered to be earned and payable pro rata based on: (a) the
portion of the Performance Period that has been completed as of the date such
Change in Control is determined to have occurred and (b) the actual performance
as of such date, or if actual performance is not calculable, target performance;
in addition, any deferral or other restriction shall lapse and such Performance
Awards shall be immediately settled or distributed; and

                    (iv)        the restrictions and deferral limitations and
other conditions applicable to any Other Stock Unit Awards or any other Awards
shall lapse, and such Other Stock Unit Awards or such other Awards shall become
free of all restrictions, limitations or conditions and become fully vested and
transferable to the full extent of the original grant.

                    (v)        Notwithstanding the foregoing, if in the event of
a Corporate Transaction the successor company assumes or substitutes for an
Option, SAR, Share of Restricted Stock, Dividend Equivalent or Other Stock Unit
Award then each outstanding Option, SAR, Share of Restricted Stock, Dividend
Equivalent or Other Stock Unit Award shall not be accelerated as described in
Sections 7(a)(i), (ii) and (iv). For the purposes of this Section 7(a)(v), an
Option, SAR, Share of Restricted Stock, Dividend Equivalent or Other Stock Unit
Award shall be considered assumed or substituted for if following the Corporate
Transaction the award confers the right to purchase or receive, for each Share
subject to the Option, SAR, Restricted Stock Award, Dividend Equivalent or Other
Stock Unit Award immediately prior to the Corporate Transaction, the
consideration (whether stock, cash or other securities or property) received in
the Corporate Transaction by holders of Shares for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the Corporate Transaction is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
SAR, Restricted Stock Award, Dividend Equivalent or Other Stock Unit Award, for
each Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the Corporate Transaction. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.
Notwithstanding the foregoing, in the event of a termination of a Participant’s
employment in such successor company without cause during the 24-month period
following such Change in Control, then each Award held by such Participant at
the time of the Change in Control shall be accelerated as described in clauses
(i), (ii) and (iv) above.

        (b)        CHANGE IN CONTROL CASH-OUT. Notwithstanding any other
provision of the Plan, in the event of a Change in Control the Committee may, in
its discretion, provide that each Option or SAR shall, upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in an amount equal to
the amount by which the Change in Control Price per Share exceeds the purchase
price per Share under the Option or SAR (the “spread”) multiplied by the number
of Shares granted under the Option or SAR.


SECTION 8. CODE SECTION 162(M) PROVISIONS.

        (a)        Notwithstanding any other provision of the Plan, if the
Committee determines at the time Restricted Stock, a Performance Award, Dividend
Equivalents or an Other Stock Unit Award is granted to a Participant who is then
an officer that such Participant is, or is likely to be as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Section 8 is
applicable to such Award.

        (b)        If Restricted Stock, a Performance Award, a Dividend
Equivalent or an Other Stock Unit Award is

A-9

--------------------------------------------------------------------------------



subject to this Section 8, then the lapsing of restrictions thereon and the
distribution of cash, Shares or other property pursuant thereto, as applicable,
shall be subject to the achievement of one or more objective performance goals
established by the Committee. Such performance goals shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and regulations thereunder.

                    (i)        Performance goals shall be based on the
attainment of specified of one or any combination of the following: operating
income, net cash provided by operating activities, earnings per share from
continuing operations, revenues, operating margins, return on operating assets,
return on equity, economic value added, stock price appreciation, total
stockholder return, cost control, strategic initiatives, market share, net
income, or return on invested capital of the Company or the Affiliate or
division of the Company for or within which the Participant is primarily
employed.

                    (ii)        Such performance goals also may be based on the
achievement of specified levels of Company performance (or performance of an
applicable Affiliate or division of the Company) under one or more of the
measures described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m) of the Code, or any successor provision thereto, and the regulations
thereunder.

                    (iii)        the measurement of the Company’s performance
against its goals shall exclude the impact of charges for restructurings,
discontinued operations, extraordinary items, and any other unusual or
non-recurring items, and the cumulative effects of accounting changes, each as
defined by generally accepted accounting principles and as identified in the
Company’s financial statements, notes to the financial statements or
management’s discussion and analysis.

        (c)        Notwithstanding any provision of the Plan other than Section
7, with respect to any Restricted Stock, Performance Award, Dividend Equivalent
or Other Stock Unit Award that is subject to this Section 8, the Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award,
and the Committee may not waive the achievement of the applicable performance
goals except in the case of the death or disability of the Participant.

        (d)        The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 8 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

        (e)        Notwithstanding any provision of the Plan other than Section
4(c), no Participant may be granted Options or “freestanding” SARs during any
three-year period with respect to more than 1,000,000 Shares or Restricted
Stock, Performance Shares, Dividend Equivalents and/or Other Stock Unit Awards
subject to this Section 8 that are denominated in Shares in any three-year
period with respect to more than 500,000 Shares, and the maximum dollar value
payable with respect to Performance Units and/or Other Stock Unit Awards that
are valued with reference to property other than Shares and granted to any
Participant for any three-year period is $4,000,000, with proportionate
adjustments for shorter or longer performance periods, not to exceed 5 years.
“Tandem” SARs granted in connection with other Awards pursuant to Section 6(b)
and Deferred Stock Units granted as a result of a Participant’s voluntary
election to defer cash or other compensation otherwise payable to the
Participant shall not count against such limits.

SECTION 9. AMENDMENTS AND TERMINATION. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided,
however, that stockholder approval is required if such amendment, alteration,
suspension, discontinuation or termination would be required under the rules or
listing standards of the New York Stock Exchange, any other securities exchange
or the National Association of Securities Dealers, Inc. on which the Company’s
securities are listed, or such approval is required to qualify for or comply
with any tax or other regulatory requirement for which or with which the Board
deems it necessary or desirable to qualify or comply. In addition, no such
amendment, alteration, suspension, discontinuation or termination shall be made
without the consent of the affected Participant, if such action would impair the
rights of such Participant under any outstanding Award. Notwithstanding anything
to the contrary herein, the Committee may amend the Plan in

A-10

--------------------------------------------------------------------------------



such manner as may be necessary so as to have the Plan conform to local rules
and regulations in any jurisdiction outside the United States.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall (a) impair the
rights of any Participant without his or her consent or (b) except for
adjustments made pursuant to Section 4(c) or in connection with Substitute
Awards, reduce the exercise price of outstanding Options or SARs or cancel or
amend outstanding Options or SARs for the purpose of repricing, replacing or
regranting such Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs without stockholder approval.
Notwithstanding the foregoing, any adjustments made pursuant to Section 4(c)
shall not be subject to these restrictions.


SECTION 10. GENERAL PROVISIONS.

        (a)        No Award, and no Shares subject to Awards described in
Section 6(f) that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, except by will or by the
laws of descent and distribution; provided, however, that, if so determined by
the Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary to exercise the rights of the Participant with respect
to any Award upon the death of the Participant. Each Award shall be exercisable,
during the Participant’s lifetime, only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative.
Notwithstanding the foregoing, the Committee, in its sole discretion, may permit
a Participant to assign or transfer an Award; provided, however, that an Award
so assigned or transferred shall be subject to all the terms and conditions of
the Plan and the instrument evidencing the Award.

        (b)        No Employee or Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Employees or Participants under the Plan.

        (c)        If required by the Committee, the prospective recipient of
any Award under the Plan shall not, with respect to such Award, be deemed to
have become a Participant, or to have any rights with respect to such Award,
until and unless such recipient shall have executed an agreement or other
instrument evidencing the Award and delivered a copy thereof to the Company, and
otherwise complied with the then applicable terms and conditions.

        (d)        Nothing in the Plan or any Award granted under the Plan shall
be deemed to constitute an employment or service contract or confer or be deemed
to confer on any Participant any right to continue in the employ or service of,
or to continue any other relationship with, the Company or any Affiliate or
limit in any way the right of the Company or any Affiliate to terminate a
Participant’s employment or service or other relationship at any time, with or
without cause.

        (e)        Except as provided in Section 8, the Committee shall be
authorized to make adjustments in performance award criteria or in the terms and
conditions of other Awards in recognition of unusual or nonrecurring events
affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent it shall deem desirable to carry it into effect. In
the event that the Company shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of or combination with another corporation or business entity, the
Committee may, in its discretion, make such adjustments in the terms of Awards
under the Plan as it shall deem appropriate.

        (f)        The Committee shall have full power and authority to
determine whether, to what extent and under what circumstances any Award shall
be canceled or suspended.

        (g)        All certificates for Shares delivered under the Plan pursuant
to any Award shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

A-11

--------------------------------------------------------------------------------



        (h)        No Award granted hereunder shall be construed as an offer to
sell securities of the Company, and no such offer shall be outstanding, unless
and until the Committee in its sole discretion has determined that any such
offer, if made, would comply with all applicable requirements of the U.S.
federal securities laws and any other laws to which such offer, if made, would
be subject.

        (i)        The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred. In addition, Subject
to the provisions of the Plan and any Award Agreement, the recipient of an Award
(including, without limitation any deferred Award) may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, cash
dividends, or Dividend Equivalents with respect to the number of Shares covered
by the Award, as determined by the Committee, in its sole discretion, and the
Committee may provide that such amounts (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested.

        (j)        Except as otherwise required in any applicable Award
Agreement or by the terms of the Plan, recipients of Awards under the Plan shall
not be required to make any payment or provide consideration other than the
rendering of services.

        (k)        The Committee may delegate to a committee of one or more
directors of the Company or, to the extent permitted by Delaware law, to one or
more officers or a committee of officers the right to grant Awards to Employees
who are not officers or directors of the Company and to cancel or suspend Awards
to Employees who are not officers or Directors of the Company.

        (l)        The Company shall be authorized to withhold from any Award
granted or payment due under the Plan the amount of withholding taxes due in
respect of an Award or payment hereunder and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. The Committee shall be authorized to establish procedures
for election by Participants to satisfy such obligation for the payment of such
taxes by delivery of or transfer of Shares to the Company (up to the employee’s
minimum required tax withholding rate to the extent the Participant has owned
the surrendered shares for less than six months if such a limitation is
necessary to avoid a charge to the Company for financial reporting purposes), or
by directing the Company to retain Shares (up to the employee’s minimum required
tax withholding rate) otherwise deliverable in connection with the Award.

        (m)        Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

        (n)        The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.

        (o)        If any provision of the Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Plan shall remain in full force and effect.

        (p)        Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

SECTION 11. EFFECTIVE DATE OF PLAN.  The Plan shall be effective as of May 19,
2004.

A-12

--------------------------------------------------------------------------------



SECTION 12. TERM OF PLAN. The Plan shall terminate on the tenth anniversary of
the effective date, unless sooner terminated by the Board pursuant to Section 9.

SECTION 13. INDEMNIFICATION. In addition to such other rights of indemnification
as they may have as members of the Board of Directors, the members of the
Committee shall be indemnified by the Company to the fullest extent permitted by
law against the reasonable expenses, including attorney’s fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Option granted thereunder, and against all
amounts paid by them in satisfaction of a judgment in any such action, suit or
proceeding except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such Committee member is not entitled to
indemnification under applicable law; provided, however, that within sixty (60)
days after institution of any such action, suit or proceeding such Committee
member shall in writing offer the Company the opportunity, at the Company’s
expense to handle and defend the same, and such Committee member shall cooperate
with and assist the Company in the defense of any such action, suit or
proceeding. The Company shall not be obligated to indemnify any Committee member
with regard to any settlement of any action, suit or proceeding of which the
Company did not consent to in writing prior to such settlement.

SECTION 14. GOVERNING LAW. The Plan, any Award Agreement, any Award granted and
any action taken hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflicts
of laws thereof.

A-13